STRAUP, J.
I concur in holding the act unconstitutional for the reason stated that no opportunity is given objecting landowners to be heard. I am of the opinion that the act is also invalid, because the purpose for which drainage districts may be organized, with powers conferred on them to forcibly take private property by taxation, is not restricted or confined to a public use or benefit, or a purpose in which the public are *517directly concerned. The act contemplates and permits the organization of drainage districts, with powers conferred on them to take private property by taxation, for a mere private benefit or advantage. That, I think, is evident from reading the first section of the act (section 760 of the Compiled Laws referred to by the Chief Justice), where the purpose for which drainage districts may be organized is defined, and the persons who may propose their organization are specified. The more it is read, the clearer appears the absence of any public use or benefit for which drainage districts may be organized, and the presence of a mere private benefit or advantage. In all the cases cited by the Chief Justice, where acts relating to the construction and maintenance of mills and dams upon and across streams, not navigable (Head v. Amoskeag Mfg. Co., 113 U. S. 9, 5 Sup. Ct. 441, 28 L. Ed. 889), to the drainage of large tracts of swamp or marshy lands (Wurts v. Hoagland, 114 U. S. 606, 5 Sup. Ct. 1086, 29 L. Ed. 229; Tidewater Co. v. Coster, 18 N. J. Eq. 518, 90 Am. Dec. 634; State v. Blake, 36 N. J. Law, 442), and to the irrigation of large tracts of arid lands (Fallbrook Irr. Dist. v. Bradley, 164 U. S. 112, 17 Sup. Ct. 56, 41 L. Ed. 369), there wasupresent an element of public utility or good, not necessarily, as the courts say, beneficial to public health, but nevertheless relating directly to some public -use or benefit. And it was upon that ground alone that the validity of the several acts was upheld. That some public good or benefit is present in the reclamation of large tracts of swamp or marshy lands, such as existed in New Jersey, Indiana, and other states, may be conceded. But the statute here is not founded on such or similar conditions. Under it a small number of persons, desiring to drain their lands, and holding title to a major part of lands, great or small in extent, and proposed by them to be included in a drainage district, may compel, by forcible taxation, a less number, holding title to less than the major part of the proposed tract, to drain their lands against their will, independently of any question of public good, use, or benefit, and wholly for the mere private benefit and ad*518vantage of the landowners. I do not think that such a power for such a purpose may either be exercised or conferred by the legislature without offending against the constitutional provisions referred to by the Chief Justice.
Nor is there anything made to appear from the alleged facts, either in the complaint or in the answer, that the drainage district in question was organized to reclaim waste lands for any public good or benefit, or that the powers exercised by the organization were for such purpose. To the contrary, from such alleged facts, it appears that the district was organized, and that those holding title to a major part of the land included' in the proposed district attempted to compel those holding title to less than the major part, by forcible taxation, to drain their lands for a mere private benefit or advantage of the landowners, independently of any question of a public-use or benefit.
For these reasons, I concur in the judgment.